DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 22 November 2021.
2.  Claims 24-43 are pending in the application.
3.  Claims 24-43 have been allowed.
4.  Claims 1-23 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered. 
Information Disclosure Statement
6.  The examiner has considered the information disclosure statement (IDS) filed on 05 November 2021.
Terminal Disclaimer
7.  The terminal disclaimer filed on 22 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,218,702 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
8.  Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 05 November 2021 have been deemed persuasive.  Specifically, with respect to independent claim 24 the prior art does not disclose, teach or fairly suggest the limitations of “receive, from a server associated with a management system corresponding to the plurality of transportation devices, one or more virtual keys associated with at least some of the plurality of transportation devices” and “receive a selection input indicating a first transportation device of the plurality of transportation devices from a filtered list of a subset of the plurality of transportation devices that are associated with the one or more virtual keys”.  With respect to independent claim 35 the prior art does not disclose, teach or fairly suggest the limitations of “receiving, from a server associated with a management system corresponding to the plurality of transportation devices, one or more virtual keys associated with at least some of the plurality of transportation devices” and “receiving, at the mobile computing device, a selection input indicating a first transportation device of the plurality of transportation devices from a filtered list of a subset of the plurality of transportation devices that are associated with the one or more virtual keys”.  As to independent claim 41 the prior art does not disclose, teach or fairly suggest the limitations of “receive, via the transceiver from each transportation device of the one or more transportation devices, state information of the corresponding transportation device”, “determine whether to remove a transportation device from a list of the one or more transportation devices based on a determination whether one of the one or more virtual keys is associated with the transportation device or a determination whether the transportation device is associated with an unavailable state” and “initiate display of the list of the one or more transportation devices without the transportation device based on a determination to remove the transportation device”.  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
9.  The following references have been considered relevant by the examiner:
A.  Lundsgaard et al US 2014/0195100 A1 directed to the field of secured computer telecommunications and more particularly to an apparatus and method for an Internet-based server system to monitor, aggregate and compare a vehicle’s performance relative, for example, to other similar vehicles, to other vehicles in particular or similar geographic location, to vehicles in similar weather conditions, or the like, while maintaining individual privacy and security [0002].
B.  Johnson US 2011/0246246 A1 directed to facilitating efficient travel management [abstract].
C.  Penilla et al U.S. Patent No. 9,365,188 B1 directed to generating and sharing electronic keys (e-Keys) with users and cloud-based processing systems [column 1, lines 33-35].
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492